Citation Nr: 0820582	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to service connection for a back condition, 
including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966, including combat service in Vietnam during the 
Vietnam conflict.  Decorations and awards include the Combat 
Infantry Badge, a Purple Heart Medal, and a Bronze Star 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.


FINDING OF FACT

The veteran sustained an injury to his lower back during 
service and has a current lumbar spine disorder (degenerative 
disc disease of the lumbar spine); but his current back 
disorder is not related to service or a service-connected 
disability.


CONCLUSION OF LAW

A back disability was not incurred during active military 
service nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back disorder, 
which he opines began when he was knocked off his feet by a 
mortar explosion during his tour of duty in Vietnam.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

VA medical records dated in March 2004 document complaints of 
and treatment for low back pain "for some time, worse for 
the past few days."  X-rays of the lumbar spine taken in 
June 2005 confirm a current diagnosis of "degenerative joint 
disease . . . most severe at the L5-S1 level."  The record 
contains no other medical evidence of a low back disorder.

Service treatment records (STRs) contain no evidence of a 
back disorder; however, DD-214 confirms that the veteran is a 
combat veteran.  See VAOPGCPREC 12-99.  As such, his lay 
evidence is sufficient to establish that an injury occurred 
during service, so long as his account is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

As indicated before, in May 2007 the veteran testified before 
the undersigned Veterans Law Judge that he hurt his back 
during a mortar attack.  He testified that he was blown off 
his feet by a mortar round, and fell upon a large, very 
heavy, PRC-10 radio that was strapped to his back.  He 
specifically testified as follows:

I think, I have to go back when I was 
blown off my feet and landed on my back 
with PRC-10 on my back.  Okay, now at 
that time, at that very minute, it wasn't 
noticeable, but later on after I, before 
I got out it, it started giving me a 
little bit of problem.  As I grow older, 
it gives me more problems.

DD-214 confirms a military occupational specialty of Radio 
Operator.  DD-214 also confirms that the veteran sustained an 
injury to his left shin in a mortar attack at Song Be, 
Vietnam, on November 8, 1965.  Based on this evidence the 
Board finds the veteran's vow of an injury to his low back 
during the November 1965 mortar attack to be credible.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  However, during his 
May 2007 Board hearing the veteran testified that his back 
trouble "wasn't noticeable" until several years after his 
separation from active military service.  In fact, it was 
reported in a November 2006 compensation and pension (C&P) 
spine examination report that his low back pain began 
"approximately 10 years ago," although he later stated that 
he made no such declaration.  In any event, the C&P examiner 
avers that "there is absolutely no relationship whatsoever 
between the [veteran's] current low back disorder . . . and 
his previous history of a shrapnel injury."  He also insists 
that the veteran's current low back disorder is not secondary 
to a service-connected disability, stating as follows:

His degenerative joint disease of the 
lumbosacral spine has developed over many 
years and his development of this has not 
correlated with the gait abnormality 
related to his shrapnel injury.  Also, 
the shrapnel injury is very mild and 
well-healed with very minimal residual 
problems resulting from the shrapnel 
injury.

The record contains no competent probative evidence to the 
contrary.

Although the Board finds the veteran's account of an injury 
to his back during service to be credible, there is no 
medical or lay evidence of chronic symptomatology during 
service, and no evidence of the presence of arthritis to any 
degree within the year thereafter.  Indeed, during his May 
2007 Board hearing the veteran was asked whether he sought 
treatment for his back during the first year after his 
separation from active service.  The veteran responded, in 
pertinent part, as follows:

No.  I didn't see any doctors for my back 
and I didn't see any doctors for my leg 
because of the fact, I've got tenderness 
still in this leg or around the area 
where I was hit.  

Upon redirection back to whether he had sought treatment for 
a back problem in the year following service, he responded

Because of the fact, the back, it just 
hurts all the time. . . It's not, 
sometimes it's real severe and then 
sometimes it's not.

The veteran admits that he had no symptoms during service.  
Moreover, while he now says that he has had back pain since 
service, the preponderance of the evidence is against finding 
that he has a current back disability that is related to 
service or the reported continuity of symptomatology.  In 
addition, the notion of a nexus between his current back 
disorder and service, including his service-connected right 
leg disability, is flatly refuted by competent probative 
evidence which instructs that the veteran's current back 
disorder is not related to service or the shrapnel wound.  In 
this regard the Board particularly notes that the C&P 
examiner relied upon his own medical findings and the medical 
evidence of record to support his opinion that there is no 
nexus between the veteran's current low back disorder and the 
mortar injuries during service; there is no indication that 
the examiner based his opinion on an alleged onset of 
symptoms within the past ten years.  The Board thus finds the 
C&P examination evidence to be highly probative.  See Owens 
v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  Further examination is thus 
not warranted.  38 C.F.R. § 3.326(b).

In sum, while the record contains credible evidence of an 
injury during service, it is bereft of evidence of 
symptomatology during service or within the year thereafter, 
and contains competent probative evidence that flatly refutes 
a link to service or a service-connected disability.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As the weight of the probative evidence is 
against the claim, service connection for a low back disorder 
must be denied.  38 C.F.R. § 3.303; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required).  

Reasonable doubt has been considered in this matter (see 
38 C.F.R. § 3.102); however, the just described probative 
medical and lay evidence against the claim outweighs the 
veteran's allegation of a nexus between a current low back 
disorder and active military service.  The record thus does 
not contain an approximate balance of negative and positive 
evidence on the merits for a finding in the veteran's favor.  
See Caluza v. Brown, 7 Vet. App. 498, 508-509 (1995) (holding 
that the benefit-of-the-doubt rule is applicable only when 
the evidence is in equipoise). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in April 2004 
satisfied the duty to notify provisions with respect to the 
veteran's claim for direct service connection.  The veteran 
was apprised of the information and evidence necessary to 
establish his claim for service connection and of the 
evidence that VA would seek to provide.  While the veteran 
was not informed of the criteria for secondary service 
connection, the Statement of the Case contained the 
applicable criteria and a reasonable person would thereby be 
expected to understand what is required for a grant of 
service connection on that basis.  In a letter dated in March 
2006 he was also informed of how VA determines disability 
ratings and effective dates.  The Board is thus satisfied 
that VA has complied with the notification requirements of 
the VCAA and its implementing regulations.  See Quartuccio, 
16 Vet. App. 183.  Although the March 2006 notice was 
provided after the July 2004 rating decision, this error is 
harmless since service connection has been denied.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  In 
addition, the veteran has been accorded a C&P examination; 
the report of which is of record.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  He also testified at a Travel Board 
hearing; the transcript of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


